Citation Nr: 0115493	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of cataract 
surgery on the right eye at a VA facility in March 1997.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2000 and July 
2000 in which the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional right eye 

disability as a result of cataract surgery on the right eye 
at a VA facility in March 1997.


REMAND

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the 
disease or injury for which the medical or surgical 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be the subject of a grant of 1151 
compensation benefits, except in the case of a veteran who is 
incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, have been superseded, in one important respect, by 
congressional action.  So as to avoid any misunderstanding as 
to the governing law, the Board notes that earlier 
interpretations of the statute, embodied in regulations, 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to benefits under 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The 


interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1999).

Subsequently, Congress took action to amend 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997.  This change had the effect of precluding compensation 
unless the proximate cause of the disability was negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.  Here, the veteran's request for benefits under 
section 1151, was filed in June 1999.  The RO denied the 
claim by rating decisions in May and July 2000, after which 
the present appeal ensued.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be decided under the current, post-October 1, 1997, 
version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 
104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a 

qualifying additional disability or qualifying 
death if the disability or death was not the result 
of the veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 1991 and Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.

The Court has held that the requirements for a claim under 
section 1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim may also be established with respect to the continuity-
of-symptomatology analysis under 38 C.F.R. 

§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

In addition to the changes in the application of the 
provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that he sustained additional right eye 
disability as a result of cataract surgery performed at a VA 
facility in March 1997.  Specifically, the veteran has 
indicated that he is now blind in his right eye as a result 
of cataract surgery on the right eye which was allegedly 
performed by an intern.

Following a complete review of the claims folder, the Board 
finds that further development is needed and a remand is 
required to comply with the Veterans Claims Assistance Act of 
2000.



VA clinical records reveal that the veteran was diagnosed 
with a cataract in the right eye.  He underwent cataract 
surgery on March 11, 1997, at the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania.  The operative report noted a 
progressive decrease in vision secondary to cataract in the 
right eye and a history of herpetic keratitis and uveitis.  
The Board notes that the physician identified by the veteran 
as an intern was listed as the first assistant; another 
doctor was identified as the attending surgeon for the 
veteran's cataract surgery.  The procedure was reported to 
have taken longer because of extensive corneal scarring.  No 
complications were reported.  The veteran was noted to 
tolerate the procedure well and was transferred to the post-
anesthesia care unit in excellent condition.  Thereafter, the 
veteran was contacted by telephone on March 13, 1997, for 
follow-up and reported that he was doing fine after his 
cataract surgery with no pain or other problems.

VA treatment records in June 1997 noted a possibility of 
recurrent metaherpetic disease.  In September 1997, the 
veteran underwent a capsulotomy of the right eye in which a 
hole was made in the posterior capsule behind the intraocular 
lens implant with a laser in an attempt to improve vision in 
the right eye.

On VA visual examination in July 1999, the veteran was noted 
to have an ocular history which included right lower lid 
ectropion repair in March 1993, left lower lid ectropion 
repair in April 1994, and metaherpetic disease in both eyes.  
The examiner indicated that there were no records in the 
claims folder available for review prior to 1994.  In 1994, 
the veteran was noted to have decreased vision and herpes 
simplex in the right eye for at least several months.  
Thereafter, the veteran was found to have a cataract in the 
right eye and underwent surgery in March 1997.  The cataract 
surgery was reported to have been lengthy due to extensive 
corneal scarring.  His vision prior to surgery was ranging 
between 20/100 and 20/400.  After surgery, the veteran's 
vision ranged from 20/100 to 20/400.  In September 1997, the 
veteran had a YAG capsulotomy and his vision improved to 
20/70.  The veteran indicated that he had experienced a 
number of flare-ups of his herpes simplex with the most 
recent incident in the spring of 1999 when he had an 
extremely large, corneal epithelial defect with stromal 
thinning.


On examination, right eye visual acuity uncorrected was light 
perception with projection.  The veteran had no complaints of 
diplopia and his extraocular muscle function appeared to be 
intact.  Pupil testing was reported to be difficult because 
of extensive corneal scarring.  There did not appear to be 
any afferent pupillary defect.  The veteran was unable to see 
the hand or the face with his right eye.

Biomicroscopy of the anterior segments showed mild to 
moderate blepharitis and trichiasis in the right eye, mild 
inflammation of the lids due to slight ectropion and an 
incomplete blink.  The cornea of the right eye had extensive 
stromal scarring, but no staining either with Sodium 
Fluorescein or Rose Bengal.  There was scattered atrophy 
throughout the iris of the right eye.  The veteran was 
pseudophakic in the right eye.  The diagnostic impression 
with respect to the right eye was metaherpetic keratitis, 
currently being treated but not active at the time of 
examination.  The examiner commented that the veteran 
appeared to have had metaherpetic disease before he had 
cataract surgery, and at least since 1994.

VA treatment records reveal that the veteran was seen 
intermittently for treatment and follow-up of metaherpetic 
disease of the right eye and pseudophakia of the right eye 
beginning in April 1998.  By June 1999, the veteran reported 
that his right eye was feeling better with no complaints of 
pain.  At that time, visual acuity in the right eye was 
indicated to be hand motion, with correction.  The assessment 
was history of metaherpetic disease and status post cataract 
extraction with posterior chamber lens implant of the right 
eye.

The Board finds that the July 1999 VA examination report is 
not sufficiently specific or responsive to the pertinent 
questions regarding negligence and proximate cause by VA 
under the current provisions of 38 U.S.C.A. § 1151.  On this 
basis, the Board is of the opinion that further medical 
opinion must be obtained.

Based on the foregoing, this matter is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
ask him whether he has received any 
further treatment for his right eye 
condition, post-operative status.  Based 
on his response, the RO should obtain 
copies of all pertinent treatment records 
from the identified source(s), which are 
not now of record, and associate them 
with the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran so notified.

2.  The RO should also obtain a copy of 
all treatment records pertaining to the 
veteran's metaherpetic keratitis as a 
manifestation of herpes simplex.  The 
veteran should provide the names of all 
treatment providers for this condition 
so that all records may be obtained, to 
include documentation of the original 
diagnosis of metaherpetic keratitis of 
both eyes.

3.  After the above action has been 
completed, and the evidence associated 
with the claims folder, the entire 
claims folder should be forwarded to a 
VA specialist in ophthalmology for 
complete review.  Following a review of 
the entire claims folder, including a 
copy of this REMAND, the VA physician 
should render a medical opinion in 
response to the following questions: 
(a) did the March 1997 cataract surgery 
on the right eye produce blindness in 
the right eye? (b) given the veteran's 
history of metaherpetic keratitis, was 
blindness in the right eye an expected 
result of the March 1997 cataract 
surgery? (c) with consideration of the 
veteran's current visual acuity in the 
right eye, and his noted history of 
metaherpetic keratitis, did the 
undertaking of the March 1997 cataract 
surgery 

constitute doing that which a 
reasonably prudent physician would not 
have done under the same or similar 
circumstances? (d) was the March 1997 
cataract surgery performed in a manner 
and pursuant to standards expected of a 
reasonably prudent surgeon under the 
same or similar circumstances?

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits, under the post-
October 1997 provisions of 38 U.S.C.A. 
§ 1151, for post-operative residuals of 
cataract surgery on the right eye, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to specifically include 
that cited to herein.

5.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided with an appropriate SSOC and 
given the opportunity to respond within 
the applicable time frame before the 
claims file is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


